Citation Nr: 1502124	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-33 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disorder (GERD). 

2.  Entitlement to service connection for a temporomandibular joint disorder (TMJ).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1974 to January 1988.  The matter of service connection for GERD is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Lincoln, Nebraska Department of Veteran Affairs (VA) Regional Office (RO).  The issue of service connection for TMJ is before the Board on appeal from a July 2012 rating decision by that RO.  In July 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

A review of the record found that additional development is required for VA to fulfill its duty to assist the Veteran in development evidence necessary to substantiate his claims.

First, the Veteran's service treatment records (STRs) appear to be incomplete.  One folder of such records is labeled incomplete, and does not include a service separation examination report.  Furthermore, at the July 2014 hearing, the Veteran testified that he injured his jaw and underwent reconstruction of a front tooth while stationed in Korea in 1982.  He also testified that there should be significant documentation of his GERD symptoms beginning in 1980, and that he received treatment for such symptoms at a facility in Korea (the name was inaudible to the hearing transcriber).  Other statements of record reflect that the Veteran reported being placed on a special diet during service.  His STRs in the record contain no mention of complaints, findings, treatment, or diagnosis related to a jaw injury, dental reconstruction, or GERD.  Records of the alleged treatment for disabilities at issue in service have not been certified to be unavailable.  As any outstanding and available STRs are of record, and because the Veteran alleges the records outstanding contain pertinent information, they must be sought.   
The Veteran has not been afforded a VA examination with respect to his claim pertaining to GERD.   Furthermore, a November 2012 VA medical opinion is to the effect that although the Veteran's TMJ was as likely as not related to increased yawning caused by medication prescribed for his lumbar spine disability, a baseline level of severity for his TMJ could not be established because there were insufficient evidence in the record for such assessment.  If development for additional records uncovers STRs pertaining to either claim, new examinations may be needed.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the military facilities where (and the dates when) he received treatment while serving in Korea for the alleged 1982 jaw injury, to include tooth reconstruction, and for GERD symptoms.  The AOJ should arrange for exhaustive development to secure complete copies of the Veteran's outstanding STRs, and in particular the records of treatment for the disabilities at issue at the facilities and times identified by the Veteran.  The AOJ should specifically arrange for exhaustive development to locate the Veteran's service separation examination report (including among his service personnel records, and from the Veteran himself).  If any records specifically identified are not found, in must be so noted in the record, along with a description of the scope of the search.  .

2. If any records secured pursuant to the development ordered above suggest further development (such as for a VA nexus examination if pertinent manifestations or injuries in service are shown), such development must be conducted.  If an examination to ascertain the etiology of TMJ is ordered, the examiner must include an opinion identifying (if possible) the baseline level of severity of TMJ existing prior to aggravation of the disability by yawning caused by medications prescribed for the Veteran's lumbar spine disability, as well as the current level of severity of the TMJ..

3. The AOJ should then review the record and readjudicate these claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

